de GRAFFENRIED, J.—
(dissenting).—The above opinion was prepared by the writer for the purpose of *69giving expression to the’views of a majority of the members of this court as to the rules of law which should govern this case. In these views neither the writer nor McClellan and Somerville, JJ., concur. When McDonald made the notes which are sued upon in this action, he did, it is true, by a Avritten agreement, stipulate that the notes should not “be or become obligations” of his until the said purchase money notes were paid. The preamble of that agreement, however, expressly declares that, whereas John T. McDonald and Samuel P. Marsh are jointly interested “in the sale of certain property at the head of Dauphin street, etc., made by vendor’s lien deed dated, etc.,” and Avhereas the three notes described in said deed, i. e., the purchase-money notes, represent “both the interest of said John T. McDonald and said Samuel P. Marsh in said sale and property,” uoav therefore, this agreement witnessed that the said notes made by McDonald to Marsh shall not “be or become obligations of the said John T. Me Donald unless and until” the purchase-money notes made to McDonald are paid, etc. In this agreement McDonald recognizes that Marsh has an interest “in said sale and property,” but the effect of the above decision is to cut Marsh out of all “interest in said sale and property.” The true effect of the above agreement was that, by the agreement, McDonald and Marsh fixed the interest of each in the purchase-money notes. They declared that, pro rata, Marsh was as definitely interested in the purchase-money notes as 'McDonald, and that the notes from McDonald to Marsh simply fixed the time Avhen McDonald Avas to account to Marsh for his defined interest in the notes, viz., when the purchase-money notes had been collected by McDonald.
The law gave to McDonald several remedies for the collection of the notes which were secured by the deed. *70He might have brought an action at law against their maker and enforced their payment—if the maker was solvent—in that way, or he might have filed a bill in equity for the enforcement of the lien which he reserved in the deed. He elected, however, to collect the indebtedness by selling the lands under the power contained in the deed, and, by doing so, has placed himself, with reference to the indebtedness which was due him, in the same position as if a stranger had appeared and bought at the sale.—Perry v. Seals, 186 Ala. 514, 65 South. 151, present term. It may be, and probably is true, that McDonald, when he appeared at the sale under the power and bid the lands in at $21,586.34, could have bid them in at a much less sum; but when he bid them in at $21,586.34 he fixed, by the bid, the amount with which the deferred purchase money had to be credited, and thereby extinguished the debt.—Perry v. Seals, supra. Certainly if a stranger had appeared at the sale and bought the lands for $21,586.34 McDonald could not claim that the deferred purchase money was not thereby paid, and I am unable to see how, in the attitude which, as a purchaser at the sale, McDonald has placed himself, he can be permitted to claim that the .purchase money for the land has not all been paid.— Perry v. Seals, supra. It is probably true that it was, when the lands Avere sold by McDonald to Gable, the expectation of all the parties that Gable Avould pay the deferred purchase money in cash. He did not do so, but the purchase money has, under the facts stated in this record, been paid, and, while this conclusion might work a hardship on McDonald, nevertheless the law should be declared as it exists, and not in accordance with what the members of this court, to prevent a hardship, may Avisb it to be. In this case McDonald, by his purchase at the foreclosure sale, accepted the land *71as the equivalent .of $21,586.34, and in doing so the debt due bv Gable was paid.—22 Am. &Eng. Ency. Law, p. 517; Perry v. Seals, supra.
For the above reasons, the judgment of the court below should, in the opinion of McClellan, Somerville, and de Graffenribd, J.J., be reversed, and a new trial awarded appellant.